     Case 2:18-cv-01876-JCM-GWF Document 14 Filed 01/14/19 Page 1 of 3



 1
     RYAN L. DENNETT, ESQ.
 2   Nevada Bar No. 005617
     rdennett@dennettwinspear.com
 3   MEREDITH L. HOLMES, ESQ.
     Nevada Bar No. 11602
 4   mholmes@dennettwinspear.com
     DENNETT WINSPEAR, LLP
 5   3301 N. Buffalo Drive, Suite 195
     Las Vegas, Nevada 89129
 6   Telephone:    (702) 839-1100
     Facsimile:    (702) 839-1113
 7   Attorneys for Defendants,
     Michael Dean Barnes and Barnes
 8   Custom Farming

 9                                  UNITED STATES DISTRICT COURT

10                                         DISTRICT OF NEVADA

11   RONALD WILEY, an individual,
12                                               Plaintiff,    Case No: 2:18-cv-01876-JCM-GWF
13   vs.
14   MICHAEL DEAN BARNES, an individual; and
     BARNES CUSTOM FARMING, a business; and
15   DOES I through X and ROES I-V, inclusive,
16                                           Defendants.
17                 STIPULATION AND ORDER REGARDING RULE 35 EXAMINATION

18          COME NOW, the parties above named, by and through counsel, hereby stipulate to the

19   following Rule 35 Independent Medical Examination.

20          1.      The Independent Medical Examination of Plaintiff, RONALD WILEY, is currently

21   scheduled to take place on January 29, 2019, beginning at 3:45 p.m., at the office of Ryan J.

22   Grabow, M.D., at Grabow Hand to Shoulder Center, 3175 St. Rose Parkway, Suite 330,

23   Henderson, Nevada 89052. Plaintiff is required to arrive at 3:15 p.m. Should the examination be

24   continued for any valid reason, any subsequent date must be coordinated with Plaintiff's counsel.

25          2.      Neither counsel nor anyone from counsel's office (plaintiff or defense) may attend

26   the examination.

27          3.      All paperwork to be completed by Plaintiff shall be provided to Plaintiff's counsel

28   at least ten (10) days prior to the examination for Plaintiff's counsel to review and for Plaintiff to
     Case 2:18-cv-01876-JCM-GWF Document 14 Filed 01/14/19 Page 2 of 3



 1   complete. Plaintiff will bring the completed paperwork to the examination. Plaintiff will also be

 2   asked to complete an injury and health history questionnaire on an electronic device when he

 3   arrives at Grabow Hand to Shoulder Center. The questions that will be asked on this will also be

 4   provided to Plaintiff’s counsel at least ten (10) days prior to the examination for Plaintiff's counsel

 5   to review.

 6           4.      Plaintiff shall not answer any questions which pertain to issues of liability.

 7   However, this does not limit the Rule 35 Examiner from inquiring into the mechanism of injury.

 8           5.      The physical examination shall be limited to the parts of the body which bear a

 9   reasonable relationship to the body parts Plaintiff has placed in controversy.

10           6.      The Rule 35 Examiner must comply with the applicable standard of care when

11   evaluating Plaintiff.

12           7.       No recording devices of any kind are allowed in the examination room. However,

13   should Plaintiff elect to retain a certified court reporter to record the examination, Plaintiff must

14   notify Defendant in writing that such a record is being made of the examination, and provide

15   Defendant with a copy of the transcript within thirty (30) days of receipt of the transcript.

16           8.      No other persons shall be present during the examination other than the Plaintiff,

17   the designated physician and members of his staff.

18           9.      Defendant agrees to pay 100% billable charges to the examiner. However, if the

19   examination is cancelled for any reason stemming from Plaintiff or Plaintiff's counsel, other than

20   resolution of the subject litigation, cancellation by the doctor or at Defendant's request, then

21   Defendant has the right to seek untimely cancellation fees from Plaintiff. Plaintiff will pay a late

22   fee if, upon application to the Court, the Court so orders Plaintiff to pay such a late fee. A late

23   cancellation is one that occurs with less than five days notice (exclusive of weekends and

24   holidays).   In addition, Defendant would provide Plaintiff with seven days notice of any

25   cancellation, and Defendant would be responsible for any cancellation with the doctor's office

26   given timely notice, which is two days prior to examination date.

27   ...

28   ...
                                                       2
     Case 2:18-cv-01876-JCM-GWF Document 14 Filed 01/14/19 Page 3 of 3



 1         10.      The Rule 35 examiner will be provided a copy of this Stipulation prior to the

 2   Examination.

 3   DATED:         Jan. 14, 2019                 DATED:        Jan. 14, 2019
 4   SCHUETZE & McGAHA, P.C.                      DENNETT WINSPEAR, LLP
 5

 6   By     /s/ William W. McGaha                 By    /s/ Ryan L. Dennett
     WILLIAM W. McGAHA, ESQ.                      RYAN L. DENNETT, ESQ.
 7   Nevada Bar No. 3234                          Nevada Bar No. 5617
     601 S. Rancho Drive, Suite C-20              MEREDITH L. HOLMES, ESQ.
 8   Las Vegas, Nevada 89106                      Nevada Bar No. 11602
     Attorneys for Plaintiff,                     3301 N. Buffalo Drive, Suite 195
 9   Ronald Wiley                                 Las Vegas, Nevada 89129
                                                  Attorneys for Defendants,
10                                                Michael Dean Barnes and Barnes
                                                  Custom Farming
11

12                                             ORDER
13         IT IS SO ORDERED.
14         DATED:      1/15/2019
15

16
                                               UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
